Citation Nr: 1102085	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-12 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Eligibility for Dependents' Educational Assistance (DEA) 
benefits pursuant to 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to December 
1945.  He died in August 2005.  The appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Portland, Oregon Regional Office (RO).

In June 2010, the Board remanded the claims for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the Veteran's lifetime, he was service connected for 
residuals of a gunshot wound to the chest with residual scars, 
pleural cavity injuries and fracture of the seventh left rib, 
evaluated as 20 percent disabling; status post gunshot wound to 
the left anterior and posterior thorax (muscle group II), 
evaluated as 20 percent disabling, and residuals of malaria and 
right hydrocele, both evaluated as noncompensably disabling.  

2.  The death certificate shows the Veteran died in December 2005 
due to questionable cardiac arrhythmia due to or as a consequence 
of coronary artery disease.  Other significant conditions 
contributing to death but not resulting in the underlying cause 
were hypertension, diabetes mellitus, depression, and "MGUS."  
No autopsy was performed.

3.  The Veteran likely developed posttraumatic stress disorder as 
a result of his exposure to combat while in service.  Thus, 
posttraumatic stress disorder is determined to be related to 
service.  

4.  The Veteran's service-connected disabilities, to include 
posttraumatic stress disorder, did not contribute substantially 
or materially to his death, or aid or lend substantially or 
materially to his death, or aid or lend assistance to the 
production of his death.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially or 
materially contributed by, an injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1310, 1312, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.310, 3.311, 3.312 (2010).

2.  The criteria for entitlement to DEA benefits under 
38 U.S.C.A., Chapter 35, have not been met.  38 U.S.C.A. § 3501 
(West 2002); 38 C.F.R. § 3.807 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the appellant in correspondence dated in March 2006 
of the information and evidence needed to substantiate and 
complete her claim.  Such notice, however, failed to address 
certain aspects of a claim for service connection for cause of 
the Veteran's death, and another letter was sent in July 2010, 
which provided all the ways a surviving spouse could obtain 
service connection for cause of the Veteran's death.  The letter 
also informed her how an effective date was assigned.  The issues 
were readjudicated in a December 2010 supplemental statement of 
the case.  Thus, any timing error was cured and rendered 
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the case or supplemental statement of the case, is sufficient 
to cure a timing defect).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that because 
the RO's adjudication of a claim for dependency and indemnity 
compensation benefits hinges first on whether a veteran was 
service-connected for any condition during his lifetime, the 
notice in such a claim must include, inter alia, a statement of 
the conditions (if any) for which a veteran was service-connected 
at the time of his death.  Id. at 352-53.  In this case, the July 
2010 letter addressed these very issues.  Moreover, the Board's 
June 2010 decision provided the appellant with specific notice of 
the disorders for which the Veteran was service connected at the 
time of his death.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including medical records, and providing an opportunity 
for a hearing before the Board in February 2010.  In June 2010, 
the Board remanded the claims to obtain records that had been 
identified during the course of this appeal, which evidence was 
received.  VA obtained medical opinions in connection with the 
claim for entitlement to service connection for cause of the 
Veteran's death to ensure that VA assisted in obtaining evidence 
necessary to substantiate her claim.  

The appellant was provided the opportunity to meaningfully 
participate in the adjudication of her claim and she did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Hence, there is no error or issue that precludes the Board from 
addressing the merits of this appeal.  

II.  Cause of Veteran's Death

The appellant claims that service connection for cause of the 
Veteran's death is warranted in this case.  She states that the 
Veteran had developed posttraumatic stress disorder from his 
combat service in World War II and that such stress impacted his 
heart to the point of either causing or contributing to the 
development of coronary artery disease, which eventually caused 
the Veteran's death.  At the February 2010 hearing before the 
undersigned, the appellant testified she was submitting evidence 
that showed how stress and mental health impacted coronary artery 
disease.  The appellant discussed how, over the years, the 
Veteran had talked about what happened in service, which had been 
very upsetting to him.  She noted the Veteran had multiple bouts 
of depression during his lifetime.  The appellant stated the 
Veteran had sleep issues.  She testified the Veteran's in-service 
stressors were extreme, since he was on the receiving end of 
being shot, and his friends were killed and injured as well.  The 
Veteran's step-daughter described the Veteran as unhappy and 
serious.  

Service connection for the cause of the veteran's death may be 
granted if a disability from a disease or an injury incurred in 
or aggravated by service either caused or contributed 
substantially or materially to his death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  A service-connected disability will be 
considered as the principal cause of death when the disability, 
singly or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown that 
it contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

During the Veteran's lifetime, he was service connected for 
residuals of a gunshot wound to the chest with residual scars, 
pleural cavity injuries and fracture of the seventh left rib, 
evaluated as 20 percent disabling; status post gunshot wound to 
the left anterior and posterior thorax (muscle group II), 
evaluated as 20 percent disabling, and residuals of malaria and 
right hydrocele, both evaluated as noncompensably disabling.  

The death certificate shows the Veteran died in December 2005 due 
to questionable cardiac arrhythmia due to or as a consequence of 
coronary artery disease.  Other significant conditions 
contributing to death but not resulting in the underlying cause 
were hypertension, diabetes mellitus, depression, and "MGUS."  
An autopsy was not performed.

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against finding 
that the Veteran's service-connected disabilities, either singly 
or jointly, caused or contribute substantially or materially to 
his death, this includes a finding that the Veteran had 
posttraumatic stress disorder due to his combat service in World 
War II.  The reasons follow.

Initially, the Board acknowledges that the Veteran developed 
coronary artery disease during his lifetime, which contributed to 
his death.  The appellant has not alleged the coronary artery 
disease was related to service.  Nevertheless, the Board will 
address this theory of entitlement.  In this regard, however, 
there is no competent evidence in the record establishing a nexus 
between coronary artery disease, which was diagnosed more than 40 
years after service discharge, and the Veteran's period of active 
duty.  Thus, there can be no finding that coronary artery disease 
had its onset in service.  

As to whether a service-related psychiatric disorder contributed 
to the Veteran's death, there is evidence both for and against 
the claim.  The appellant has submitted an opinion from the 
Veteran's private treating physician, who is a board certified 
cardiologist.  In a January 2006 letter, SDP, M.D., stated the 
Veteran had longstanding coronary artery disease and that the 
Veteran had died from heart disease.  He noted the Veteran had 
sustained a severe thoracic wound during World War II.  Dr. SDP 
stated that the stress from the near fatal wound had 
"profoundly" affected the Veteran for the rest of his adult 
life.  He stated that there was evidence that emotional stress 
can have significant effects on the acceleration of coronary 
atherosclerosis, which was applicable to the Veteran.  He 
concluded that the Veteran's war wound and the subsequent 
physical and emotional trauma contributed to the progression of 
ischemic heart disease.  Such opinion is evidence supporting the 
appellant's claim for entitlement to service connection for cause 
of the Veteran's death.

However, the Board finds that the evidence against the 
appellant's claim outweighs the evidence for the claim.  
Specifically, in a January 2006 opinion, a VA physician reviewed 
the claims file, including Dr. SDP's medical opinion.  She stated 
that the Veteran had known risk factors of heart disease, such as 
type 2 diabetes mellitus, hypertension, and a previous history of 
bypass surgery in 1993.  She also noted the Veteran had a history 
of hyperlipidemia.  The physician stated that these were the most 
significant risk factors for ongoing coronary artery disease and 
that the Veteran's death was related to coronary artery disease, 
as it could lead to cardiac arrhythmia/sudden death.  She noted 
that stress "certainly can exacerbate angina and heart disease" 
but that it was not considered a major risk factor and added that 
the episode of trauma had happened many years before.  The 
physician stated that it was far less likely that the Veteran's 
gunshot wound and physical and mental trauma contributed 
significantly to the Veteran's cardiac arrhythmia and death.  She 
reiterated that it was much more likely that the Veteran's 
previous history of coronary artery disease, diabetes mellitus, 
hypertension, and hyperlipidemia, as well as being a male, 
contributed to the Veteran's heart disease accelerating and 
causing his death.  She did not think that it was likely that the 
gunshot wound or residuals of gunshot wound were contributory to 
the cause of death.

The physician also addressed the issue of whether mental stress 
possibly contributed to the Veteran's initial diagnosis of 
coronary artery disease in 1993.  She stated that the same 
reasoning she used above applied here-that stress is not a major 
risk factor.  She stated there was no evidence to support that 
any physical damage caused by the gunshot wound contributed to 
the coronary artery disease or death as well and did not find 
that such would have contributed to the heart disease or death.  
This is evidence against the appellant's claim.

Additionally, the Board sought additional medical opinions-one 
from a psychiatrist and one from a board certified cardiologist.  
In an October 2010 medical opinion, a VA psychiatrist after 
having reviewed the evidence of record opined that the Veteran's 
service-connected wounds did not cause the psychiatric disorder, 
but that they were of significant impact on the Veteran's memory 
of the war.  He found that it was at least as likely as not that 
the Veteran had developed posttraumatic stress disorder during 
his lifetime because of the stressors he encountered during World 
War II.  

Accepting this fact, a VA board certified cardiologist reviewed 
the record to determine what effect, if any, the Veteran's 
posttraumatic stress disorder had on the diagnosed heart disease 
and cause of death.   In a November 2010 medical opinion, the 
cardiologist stated the following, in part:

While physiologic and psychological stress can have 
an impact on the manifestations of coronary artery 
disease, in my opinion, they would be less likely to 
cause the atherosclerotic disease than the most 
widely accepted risk factors of hypertension, 
diabetes mellitus, and hyperlipidemia that [the 
Veteran] had.  The cardiomyopathy was most likely 
related to the coronary artery disease 
("ischemic"), but may have also been partially a 
result of longstanding hypertension.  Sudden, severe 
emotional stress has been reported to cause a 
"stress-induced cardiomyopathy" and even sudden 
death, but the time course and nature of [the 
Veteran]'s cardiovascular disease does not fit that 
diagnosis.  I agree with the medical opinion of Dr. 
[MG] (1/26/06) that it is not at least as likely as 
not that the Veteran's psychiatric disease caused or 
contributed substantially or materially to his 
cardiac disease leading to his death.  He lived at 
least 15 years after the first diagnosis of 
congestive heart failure, including a number of 
years with an ejection fraction of less than 20%, 
and 13 years after coronary artery bypass graft 
surgery, well within (and even beyond) the standard 
life expectancy with these illnesses. . . .

I have also been asked to comment on whether the 
psychiatric disorder "aggravated the Veteran's 
cardiovascular disease."  I do not refute [Dr. 
SDP's] suggestion that severe psychological stress 
can aggravate or impact the manifestations of 
cardiovascular disease, and for that matter, many 
diseases.  I do not see any information in the 
record, however, to suggest a direct or timely 
relationship between the psychiatric disease or the 
stress related to the war injuries and the 
manifestations of [the Veteran]'s coronary artery 
disease or cardiomyopathy.  There is no mention in 
the cardiology or primary progress care notes of 
active stress or psychiatric problems aggravating 
the cardiovascular signs or symptoms. . . .  The 
time course of the manifestations of his cardiac 
disease and his death at age 81 are well within what 
is commonly seen in people with hypertension, 
diabetes, and hyperlipidemia, without any additional 
or unusual influences.  

In summary, after review of the claims folder and 
the reviews and statements noted above, it is my 
medical opinion that it is not at least as likely as 
not that [the Veteran]'s gunshot wound to the chest, 
longstanding depression, or posttraumatic stress 
disorder caused or contributed substantiate or 
materially to his presumed cause of death.

The Board finds that the VA opinions, particularly the November 
2010 opinion, outweigh Dr. SDP's opinion because the VA 
physicians provided detailed rationales for why they concluded 
that the Veteran's service-connected disabilities, to include 
assuming he had a service-connected psychiatric disorder during 
his lifetime, did not contribute substantially or materially to 
the Veteran's death.  Dr. SDP did not address the other risk 
factors the Veteran had during his lifetime that could have 
contributed to the Veteran's heart disease or death, which 
significantly reduces its probative value.  As noted by the VA 
board certified cardiologist, the Veteran had multiple risk 
factors for heart disease other than stress and noted that the 
Veteran's cardiovascular disease did not fit the diagnosis of 
stress-induced cardiomyopathy.  The VA board certified 
cardiologist also explained why she concluded that the Veteran's 
stress during his lifetime did not cause or contribute to his 
heart disease.  She addressed the Veteran's specific medical 
history in substantiating her conclusion.  Dr. SDP provided a 
medical opinion without providing a rationale for how he reached 
this conclusion, to include incorporation of the Veteran's 
medical history.  

The Board is aware that the Veteran's death certificate showed 
that depression was considered to be an other significant 
conditions contributing to death but not resulting in the 
underlying cause.  To the extent this is considered to be 
positive evidence, the Board finds the March 2006 and November 
2010 medical opinions outweigh the finding in the death 
certificate.  Like Dr. SDP's opinion, the death certificate 
provides no rationale for this conclusion.  Thus, the death 
certificate is accorded little probative value.

The Board has read through the articles the appellant submitted 
and has taken into consideration the testimony she and her 
daughter provided at the February 2010 Board hearing.  The 
article she submitted are general articles and do not address the 
Veteran's specific medical history.  Of record is a detailed VA 
medical opinion that addressed how the Veteran's medical history 
was not consistent with a finding of stress-induced 
cardiomyopathy during the Veteran's lifetime.  The Board finds 
that the specific VA medical opinion outweighs the general 
articles the appellant submitted.  The VA physician provided a 
detailed rationale for why she did not believe the Veteran's 
heart disease or death were caused by a service-connected 
disability, to include posttraumatic stress disorder, and she 
used the Veteran's specific medical history to substantiate her 
conclusion.  

As to the appellant's statements and testimony regarding the 
Veteran's stress during his lifetime, both of these (the 
statements and testimony) were accepted as true and provided the 
basis for the October 2010 medical opinion that the Veteran had 
developed posttraumatic stress disorder from his service in World 
War II.  However, the appellant's statements and testimony do not 
change the outcome in the case, as the January 2006 and November 
2010 medical opinions are the most probative evidence in the 
claims file regarding whether the Veteran's cardiovascular 
disease or death had any relationship with a service-connected 
disability, to include posttraumatic stress disorder, and both of 
these opinions are evidence against the claim on appeal.  In 
other words, the Board finds that these opinions outweigh the 
appellant's statements and testimony.

For the reasons and bases expressed above, the Board concludes 
that the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of the 
Veteran's death.  In so concluding, the Board in no way minimizes 
the Veteran's honorable and faithful service to the United 
States.  The Board, however, is obligated to decide cases based 
on the law and the evidence, and not on equity.  See Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).

As the preponderance of the evidence is against the appellant's 
claim, entitlement to service connection for cause of the 
Veteran's death must be denied.

III.  DEA benefits

Basic eligibility for DEA benefits exists under 38 C.F.R. § 
3.807(a) if the Veteran: (1) was discharged from service under 
conditions other than dishonorable, or died in service; and (2) 
has a permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence at 
the date of the Veteran's death; or (4) died as a result of a 
service-connected disability.  This section also contains 
provisions as to members of the Armed Forces on active duty that 
are not pertinent in the case of this Veteran.

In this case, the Veteran did not have a permanent total service-
connected disability at the time of his death, and, as decided 
above, the cause of his death was not service-related.  
Accordingly, in the absence of a legal basis for entitlement, the 
claim for DEA benefits is denied.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.

Eligibility for DEA benefits pursuant to 38 U.S.C.A. Chapter 35 
is denied.



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


